 8:16-cv-00026-BCB-MDN Doc # 250 Filed: 08/11/21 Page 1 of 1 - Page ID # 1758




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

MICHAEL FERGIN, and ACE AMERICAN
INSURANCE CO.,
                                                                      8:16-CV-26
                        Plaintiffs,

        vs.                                                          JUDGMENT

MAGNUM LTL, INC., XPO, and MAGNUM
DEDICATED, INC.,

                        Defendants.


       This matter is before the Court on the parties’ Final Stipulation for Dismissal. Filing 249.

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with prejudice,

each party to bear its own fees and costs.


       Dated this 11th day of August, 2021.

                                                     BY THE COURT:


                                                     __________________________
                                                     Brian C. Buescher
                                                     United States District Judge
